Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146402-4                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DIANE M. BIES-RICE,                                                                                                Justices
            Plaintiff-Appellee,
  v                                                                SC: 146402-3
                                                                   COA: 295631; 295634
                                                                   Wayne CC: 08-100728-DO
  ALVIN FOSTER RICE, JR.,
            Defendant-Appellant,
  and
  DAVID FINDLING,
             Appellee.
  _________________________________________/
  DIANE M. BIES-RICE,
            Plaintiff-Appellee,
  v                                                                SC: 146404
                                                                   COA: 300271
                                                                   Wayne CC: 08-100728-DO
  ALVIN FOSTER RICE, JR.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 4, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
         d0422                                                                Clerk